130 N.J. 586 (1992)
617 A.2d 1213
COMMUNICATIONS WORKERS OF AMERICA, AFL-CIO, AND ROBERT W. PURSELL
v.
JIM FLORIO, IN HIS CAPACITY AS GOVERNOR, STATE OF NEW JERSEY, ANTHONY CIMINO, INDIVIDUALLY AND IN HIS CAPACITY AS COMMISSIONER, DEPARTMENT OF PERSONNEL, AND SAMUEL CRANE, INDIVIDUALLY AND IN HIS CAPACITY AS STATE TREASURER. JOHN HARTMANN, DICK LA ROSSA, PETER INVERSO, PAUL KRAMER, ROBERT SINGER, MELVIN CORTELL, AND BARBARA WRIGHT
v.
JIM FLORIO, IN HIS CAPACITY AS GOVERNOR, STATE OF NEW JERSEY, ANTHONY CIMINO, INDIVIDUALLY AND IN HIS CAPACITY AS COMMISSIONER, DEPARTMENT OF PERSONNEL, AND SAMUEL CRANE, INDIVIDUALLY AND IN HIS CAPACITY AS STATE TREASURER.
The Supreme Court of New Jersey.
October 3, 1992.

ORDER
Pursuant to Rule 2:12-1, certification to the Superior Court, Chancery Division, and Superior Court, Appellate Division, is granted.